Wright, J.,
dissenting. I respectfully dissent. In my view, there is no way to find an abuse of discretion here, as the officer involved was a veteran accident investigator who testified to nothing more than the point of impact of plaintiffs automobile with that of the defendant.
Under former Evid.R. 702, a witness may qualify as an expert and, therefore, testify as to his opinion if the witness has the requisite “knowlege, skill, experience, training, or education.” (Emphasis added.) The majority opinion in this case relies on Hawkins’ lack of formal education and simply ignores his specialized training and experience with regard to locating points of impact.
In this case, Deputy Hawkins’ experience and training in locating the point of impact between colliding cars gave him “some superior knowledge not possessed by ordinary jurors.” State Auto Mut. Ins. Co. v. Chrysler Corp. (1973), 36 Ohio St.2d 151, 160, 65 O.O.2d 374, 379, 304 N.E.2d 891, 897. While in the police academy, Hawkins’ two-week training involving accident investigation consisted of determining who was at fault in an accident, what caused the accident, and which driver to cite for the accident. At the time of the accident, Hawkins had been a police officer and had investigated accidents for twelve years. At the trial, Hawkins testified that he had investigated at least one hundred fifteen accidents per year while working for the Pickaway County Sheriffs Department. More specifically, Hawkins testified that, while with the sheriffs department, he had received specialized training from two supervisors on “point of impact tracking” and the causes of accidents. Hawkins explained that he had been trained to determine the point of impact from such evidence as a car’s ultimate resting point after an accident, skid marks, marks through grass, location of debris from the cars, vehicle separation, and other physical evidence such as gouges in the road. In response to a question by the trial judge, Deputy Hawkins expressly stated that his job required him to draw conclusions from accident investigative data concerning “points of impact” about every day.
A trial court does not abuse its discretion unless its decision is “unreasonable, arbitrary or unconscionable.” Steiner v. Custer (1940), 137 Ohio St. 448, 19 O.O. 148, 31 N.E.2d 855, paragraph two of syllabus; Calderon v. Sharkey (1982), 70 Ohio St.2d 218, 24 O.O.3d 322, 436 N.E.2d 1008; Blakemore v. Blakemore (1983), 5 Ohio St.3d 217, 5 OBR 481, 450 N.E.2d 1140; In re Jane Doe 1 (1991), 57 Ohio *223St.3d 135, 566 N.E.2d 1181; Rock v. Cabral (1993), 67 Ohio St.3d 108, 112, 616 N.E.2d 218, 222. How can anyone seriously suggest that the trial court acted in an arbitrary, unconscionable, or unreasonable fashion in the fact situation posed to it in this case?
Deputy Hawkins testified as to what he observed at the scene. The jury disbelieved the plaintiff and the plaintiffs expert witness and found that plaintiff had crossed the center line prior to impact and was the architect of her husband’s death and her own injuries. We should respect the call made by the trial judge and affirm the well-reasoned opinion of the court of appeals.
Moyer, C.J., and A.W. Sweeney, J., concur in the foregoing dissenting opinion.